                                                          -- - -- ""
                                                           ----~~----
                                                                        ---   - -
                                            i!~Y~-1"1:_:, ~i_;~'J"_-
                                            \: J)'JC·. J~.~~: ;-i:·
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK HOTTON,

                       Petitioner,                           18-cv-7717 (JGK)
                                                             12-cr-825 (JGK)
             - against -
                                                         MEMORANDUM OPINION
UNITED STATES OF AMERICA,                                & ORDER

                       Respondent.


JOHN G. KOELTL, District Judge:

        The petitioner's applicatio· to the Court to appoint

counsel is denied without prejud:i.ce. The Court of Appeals for

the Second Circuit has articulat-d factors that should guide the

Court's discretion to appoint co_nsel to represent an indigent

civil litigant under 28 U.S.C.       §   1915, and these standards are

useful in determining whether th·         interests of justice

require appointing counsel for a habeas petitioner under 18

U.S.C. § 3006A(a) (2). See Hodge ;;. Police Officers,                     802 F.2d 58,

61-62    (2d Cir. 1986); Jackson v. _Moscicki, No.                 99cv2427, 2000 WL

511642, at *4    (S.0.N.Y. Apr. 27, 2000). For the Court to order

the appointment of counsel, the 1:etitioner must,                      as a threshold

matter, demonstrate that his clalm has substance or a likelihood

of success on the merits. See Hocoge, 802 F.2d at 61-62; see also

Tarafa v. Artus, No. 10cv3870, 21110 WL 2545769, at *1                        (S.D.N. Y.

June 9, 2010). The Court will re\•iew all of the papers regarding
the petitioner's motion to vacatE• and will determine whether

counsel should be appointed.

     The petitioner also moves t:• supplement the record. This

appears to be a request for disc:1very. This motion is denied

without prejudice. To obtain dis ::overy in a proceeding brought

under 28 U.S.C.   §   2255, the peti:ioner must show good cause.

Drake v. Portuondo, 321 F.3d 338, 346 (2d Cir. 2003); Tarafa v.

Artus, No. 10cv3870, 2010 WL 496;991, at *1     (S.D.N.Y. Dec. 2,

2010); Viertel v. United States, No. 08cv7512, 2014 WL 406523,

at *l (S.D.N.Y. Jan. 30, 2014). 'l'he Court will review all of the

papers regarding the petitioner'     motion to vacate and will

determine whether the record sho.ld be supplemented.

     The Clerk is directed to cl·:se Docket Number 83 in the

criminal matter (12-cr-825) and :•ocket Number 17 in the civil

matter (18-cv-7717)

SO ORDERED.

Dated:    New York, New York
          December 19, 2018

                                              John G. Koeltl
                                       United States District Judge
